Citation Nr: 1325878	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  10-45 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  The Veteran submitted a Notice of Disagreement in July 2010; a statement of the case was issued in September 2010; and a VA Form 9 was submitted in October 2010.  

In April 2011, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

Additional, pertinent evidence was received in April 2011 and April 2012; this evidence was submitted with a waiver of AOJ review.  

The Veteran's Virtual VA records were also reviewed and considered in preparing this remand.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  As discussed below, the record here raises the issue of entitlement to TDIU. Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in conjunction with the Veteran's appeal seeking a rating in excess of 10 percent for PTSD and a TDIU claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).

The most recent VA examination of the Veteran's PTSD was in April 2010.  At that time, the examiner assigned a Global Assessment of Functioning (GAF) score of 62 and generally characterized the condition of the PTSD as "mild."  The examination report also noted that the Veteran continued to maintain full-time gainful employment, a marriage, and some social relationships, which were "improving."  Overall, the Veteran was noted as functioning psychosocially with minimal to mild impairment.  

In April 2011, the Veteran testified at a hearing before the undersigned and stated that he quit his job three weeks prior due to PTSD symptomatology (i.e., sleep impairment resulting in excessive work absences, despite being covered under the Family and Medical Leave Act (FML) for such absences).  He also reported that he had been married three times and that he was currently undergoing private marriage counseling with R.D., in Norwich, in addition to private counseling from K.N.  He denied having interests, friends, or hobbies other than playing golf. 

An April 2011 letter from R.D., MS, MAC, LADC, indicated that the Veteran and his wife were receiving current/ongoing counseling (since 2009) and that the Veteran had been referred to an Eye Movement Desensitization and Reprocessing (EMDR) specialist for further evaluation of his PTSD/trauma.  

A January 2012 record from the Norwich Vet Center noted that the "PTSD seems to profoundly impact all aspect so his life.  His personal life, his work, life & his social life have been negatively influenced by his PTSD. His wife complains that he doesn't let himself have loving close feelings, and seems very detached.  His number one coping skill and defense mechanism seems to be avoidance, and although he has given up drinking, he has settled down some and admits to having outbursts of anger and irritability..."  In addition to the foregoing, the Veteran reported that he was receiving ongoing private treatment from Dr. W., and K. H. (or K. H. V.). 

The lay and medical evidence outlined above suggests that the Veteran's psychiatric disability has most likely worsened since the most recent VA examination in April 2010. See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  Thus, the Veteran's PTSD claim must be remanded for the Veteran to undergo a contemporaneous VA examination for psychiatric symptoms to determine the current severity of his PTSD. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board further notes that outstanding relevant private treatment records, as well as VA treatment records (i.e., Vet Center), likely exist.  Any additional private and/or VA treatment records obtained pursuant to this remand, as indicated in the directives below, should be of benefit in determining to what extent the Veteran's PTSD may have further worsened since the time of his last VA examination in 2010 and/or following the loss of his job in 2011. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); See 38 U.S.C.A. § 5103A (b-c) (West 2002); 38 C.F.R. § 3.159(c) (2012).

Lastly, pursuant to the April 2011 hearing, the Veteran submitted several employer records which confirmed excessive "sick" absences in 2009 and 2010 - these records do not specify that the absences were PTSD related.  Nevertheless, the Veteran has competently testified, as previously indicated, that he was unable to work on those "sick" days due to PTSD symptomatology and ultimately had to quit his job. 

As noted above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice, 22 Vet. App. at 453-54.  Here, the evidence as discussed above suggests that the Veteran is unemployed due, at least in part if not altogether, to symptoms of his service-connected PTSD.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim. 

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice obtaining any pertinent outstanding treatment records, and affording him a VA examination to determine the effect his PTSD on his employability.  After all appropriate development has been completed the Veteran's TDIU claim must be adjudicated. 


Accordingly, the case is REMANDED for the following action:

1. Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012) that includes an explanation as to the information or evidence needed to establish a claim for TDIU. 

2. Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected PTSD, to include (1) private counseling records from Dr. W., K.H. (or K.H.V.), and/or R.D.; (2) treatment records from the VA outpatient clinic in New Haven, CT; (3) and/or treatment records from the Vet Center in Norwich, CT.  

Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate all records obtained with the claims folders.

3. Notify the Veteran that he may submit statements from him and others describing fully the symptoms and impairment resulting from his psychiatric disability and the impact of his service-connected disabilities on his ability or inability to work. 

4. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current manifestations and severity associated with his PTSD.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  In addition, pertinent lay information should be recorded.

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD; or deficient in most areas.  The examiner should assign a GAF score and explain the basis for this finding.

The examiner should also appropriately examine the Veteran regarding his claim of entitlement to a TDIU.  The examiner should conduct any further appropriate tests and studies in order to render an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. (NOTE: In addition to PTSD, the Veteran is also service-connected for tinnitus (10 percent); bilateral hearing loss (0 percent); and scars to the right forearm (0 percent)).  

In doing so, the examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

5. Thereafter, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6. Then readjudicate the Veteran's claim for a rating in excess of 10 percent for PTSD.  Readjudication of the claim should include consideration of whether staged ratings and/or an extraschedular evaluation is warranted. If any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

7. After adjudicating the PTSD claim, the RO shall also consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected conditions, including PTSD, hearing loss, tinnitus, and forearm scars. In so doing, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary. 

The RO should then adjudicate the Veteran's TDIIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


